S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 366TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 23rd day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 PLANO PARKWAY OFFICE                               On Appeal from the 366th Judicial District
 CONDOMINIUMS A/K/A PLANO                           Court, Collin County, Texas
 PARKWAY OFFICE OWNERS                              Trial Court Cause No. 366-04855-2013.
 ASSOCIATION, Appellant                             Opinion delivered by Justice Stoddart.
                                                    Justices Francis and Brown participating.
 No. 05-16-01397-CV          V.

 BEVER PROPERTIES, LLC, AND JESSE
 M. TAYLOR, D.D.S., P.A., Appellees

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellees BEVER PROPERTIES, LLC, AND JESSE M.
TAYLOR, D.D.S., P.A. recover their costs of this appeal from appellant PLANO PARKWAY
OFFICE CONDOMINIUMS A/K/A PLANO PARKWAY OFFICE OWNERS ASSOCIATION.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




  5                 LM LISA MATZ, Clerk




                                        –2–